Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 1 of 30 PageID #: 17290




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 E. FRED SCHUBERT,

          Plaintiff and Counterclaim-Defendant,        C.A. No. 1:12-cv-924-MN

          v.                                           JURY TRIAL DEMANDED

 LUMILEDS LLC,                                         PUBLIC VERSION

              Defendant and Counterclaimant.


                        [PROPOSED] JOINT FINAL PRETRIAL ORDER

         The following matters as to trial come to the Court at a final pretrial conference to be held

on May 10, 2021 at 10:00AM ET, pursuant to Federal Rule of Civil Procedure 16. The Plaintiff

and Counterclaim Defendant is E. Fred Schubert (“Dr. Schubert” or “Plaintiff” or “Counterclaim

Defendant”) and the Defendant and Counterclaimant is Lumileds LLC (“Lumileds” or

“Defendant” or “Counterclaimant”). Pursuant to Local Rule 16.3, Dr. Schubert and Lumileds

hereby submit for the Court’s approval this proposed Joint Final Pretrial Order governing the

above-captioned bench trial commencing on May 13, 2021 at 9:00AM ET.




                                                   i
741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 2 of 30 PageID #: 17291




                                                        TABLE OF CONTENTS



INDEX OF EXHIBITS .............................................................................................................................. iii
I.        NATURE OF CASE ....................................................................................................................... 1
     A.   Nature of the Action........................................................................................................................ 1
     B.   The Pleadings in Which the Issues Are Raised ............................................................................ 1
     C.   Pending Motions.............................................................................................................................. 2
II.       JURISDICTION AND VENUE ..................................................................................................... 3
III.      FACTS ............................................................................................................................................. 3
     A.   Uncontested Facts ........................................................................................................................... 3
     B.   Contested Facts ............................................................................................................................... 5
IV.       ISSUES OF LAW THAT REMAIN TO BE LITIGATED ......................................................... 5
V.        WITNESSES ................................................................................................................................... 6
     A.   List of Witnesses the Parties Expect to Call Live or by Deposition ............................................ 6
     B.   Testimony by Deposition ................................................................................................................ 7
     C.   Objections to Expert Testimony .................................................................................................. 12
VI.       EXHIBITS ..................................................................................................................................... 13
     A.   Trial Exhibits ................................................................................................................................. 13
     B.   Demonstrative Exhibits ................................................................................................................ 17
VII.      BRIEF STATEMENT OF INTENDED PROOFS..................................................................... 19
VIII. BIFURCATED TRIAL................................................................................................................. 19
IX.       MOTIONS IN LIMINE ................................................................................................................ 19
X.        NUMBER OF JURORS ............................................................................................................... 19
XI.       NON-JURY TRIAL ...................................................................................................................... 20
XII.      LENGTH OF TRIAL ................................................................................................................... 22
XIII. AMENDMENT OF THE PLEADINGS ..................................................................................... 23
XIV. SETTLEMENT ............................................................................................................................. 23
XV.       MISCELLANEOUS ISSUES ....................................................................................................... 23




                                                                             ii
741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 3 of 30 PageID #: 17292




                             INDEX OF EXHIBITS

 STATEMENT OF UNCONTESTED FACTS WHICH REQUIRE NO PROOF
 Joint                                                        Exhibit 1
 STATEMENT OF FACTS THAT REMAIN TO BE LITIGATED
 Lumileds                                            Exhibit 2
 Dr. Schubert                                        Exhibit 3
 STATEMENT OF ISSUES OF LAW THAT REMAIN TO BE LITIGATED
 Lumileds                                            Exhibit 4
 Dr. Schubert                                        Exhibit 5
 TRIAL WITNESSES
 Lumileds                                            Exhibit 6
 Dr. Schubert                                        Exhibit 7
 DEPOSITION DESIGNATIONS
 Lumileds                                            Exhibit 8
 Dr. Schubert                                        Exhibit 9
 TRIAL EXHIBITS
 Joint                                               Exhibit 10
 Lumileds                                            Exhibit 11
 Dr. Schubert                                        Exhibit 12
 BRIEF STATEMENT OF INTENDED PROOF
 Lumileds                                            Exhibit 13
 Dr. Schubert                                        Exhibit 14
 MOTIONS IN LIMINE
 Lumileds’ Motion                                    Exhibit 15
 Dr. Schubert’s Opposition                           Exhibit 16
 Lumileds’ Reply in Support of its Motion            Exhibit 17




                                      iii
741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 4 of 30 PageID #: 17293




  I.     NATURE OF CASE

              A. Nature of the Action

         1.      Plaintiff Dr. E. Fred Schubert filed this action for infringement of United States

 Patent No. 6,294,475 (the “’475 Patent”). This is an action for patent infringement arising under

 the patent laws of the United States, Title 35 of the United States Code.

         2.      Defendant Lumileds LLC filed declaratory judgment counterclaims against Dr.

 Schubert alleging non-infringement, invalidity, and unenforceability of the ’475 Patent. (D.I.

 128).

         3.      The bench trial scheduled for May 13-14, 2021 pertains to Lumileds’ claim

 regarding unenforceability of the ’475 Patent.

              B. The Pleadings in Which the Issues Are Raised

         4.      On July 18, 2012, Dr. Schubert filed his Complaint against Koninklijke Philips

 Electronics, N.V. and Philips Lumileds Lighting Company LLC. (D.I. 1).

         5.      On November 7, 2012, Koninklijke Philips Electronics, N.V. and Philips Lumileds

 Lighting Company LLC’s (Lumileds’ predecessors-in-interest) filed their Answer and

 Counterclaims to Dr. Schubert’s Complaint. (D.I. 9). On March 6, 2020, Lumileds LLC was

 substituted into the case as defendant based on a change of name from Philips Lumileds Lighting

 Company and divestiture by Koninklijke Philips Electronics, N.V. (D.I. 102).

         6.      On December 3, 2012, Dr. Schubert filed his Answer to Counterclaims of

 Koninklijke Philips Electronics, N.V. and Philips Lumileds Lighting Company LLC. (D.I. 11).

         7.      On May 19, 2020, Lumileds filed its amended answer and declaratory judgment

 counterclaims, including seeking declaratory judgment of unenforceability of the ’475 Patent, and

 naming the Trustees of Boston University (“BU”) as a party. (D.I. 128, Lumileds’ Amended



                                                  1
741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 5 of 30 PageID #: 17294




 Answer and Counterclaims). Lumileds further alleged an eighth affirmative defense of unclean

 hands based on many of the same alleged facts underlying Lumileds’ counterclaim of inequitable

 conduct.

                     a. Lumileds further states that its counterclaims allege that the following

                         individuals committed inequitable conduct: Matthew Connors (Boston

                         University’s outside patent counsel), Janine Anderson (Boston University’s

                         patent paralegal), Dr. Sean Lee (Boston University’s Director of Business

                         Development in Technology Transfer and Case Manager for the ’475

                         Patent), Dr. Ashley Stevens (former Executive Director of Boston

                         University’s Office of Technology Development) and Vinit Nijhawan

                         (replaced Ashley Stevens as Office of Technology Development’s

                         Executive Director). Lumileds also alleges that Boston University as an

                         entity, through the employees identified above, committed inequitable

                         conduct, and that Dr. Schubert committed inequitable conduct.

         8.       On June 2, 2020, Dr. Schubert answered Lumileds’ counterclaims. (D.I. 137,

 Schubert’s Answer to Lumileds’ Counterclaim).

         9.       On November 24, 2020, the Court granted BU’s motion to dismiss for lack of

 personal jurisdiction and dismissed Lumileds’ counterclaims against BU without prejudice. (D.I.

 237, 238).

               C. Pending Motions

         10.      Lumileds’ motion in limine is being filed as part of this Pretrial Order. (See Section

 IX infra).




                                                    2
741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 6 of 30 PageID #: 17295




         11.      Dr. Schubert previously filed a Motion to Exclude Testimony of Mr. Kunin, which

 the Court granted-in-part and denied-in-part. (D.I. 261; Minute Entry for Proceedings dated

 March 15, 2021 (excerpted infra “Objections to Expert Testimony”)).

         12.      There are no additional pending motions with respect to this bench trial.

         13.      Separately, the parties have submitted motions for summary judgment and for

 preclusion of experts related to the issues of infringement and validity, neither of which are

 directly at issue in this bench trial.

 II.     JURISDICTION AND VENUE

         14.      This is a civil action arising under the Patent Laws of the United States, Title 35 of

 the United States Code.

         15.      This Court has subject matter jurisdiction over all claims and counterclaims in this

 action pursuant to 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

         16.      No party contests personal jurisdiction or venue for the purposes of this action.

 Venue is based on 28 U.S.C. §§ 1391(b) and (c), and § 1400(b).

III.     FACTS

               A. Uncontested Facts

         17.      Per the agreement of the parties, the facts listed in Exhibit 1 hereto are not contested

 and/or are stipulated to by the parties for purposes of trial. These uncontested facts shall require

 no proof at trial and will become part of the evidentiary record at trial.

                     a. Lumileds’ Position: At 11:01pm ET on Sunday, May 2, 2021 (the day

                         before the deadline for this joint pre-trial order), Dr. Schubert deleted more

                         than half of the previously uncontested paragraphs from the draft Joint

                         Statement of Uncontested Facts, including facts previously agreed upon by



                                                     3
741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 7 of 30 PageID #: 17296




                  the parties on April 19, 2021. Specifically, on April 2, 2021, Lumileds

                  disclosed 36 paragraphs of proposed facts quoting to the exhibits in the

                  record and identifying sources for those facts. On April 19, 2021, Schubert

                  responded with minimal revisions to those proposed facts, but added 19 new

                  paragraphs of facts that Lumileds objected to since there were no record

                  citations for those facts. Then on May 2, the night before the deadline to

                  submit the Joint Statement, Dr. Schubert removed more than half of the

                  facts previously agreed to (going from about 50 uncontested facts down to

                  17) through the parties’ exchange of drafts explaining nonsensically that

                  “the Facts have been streamlined, in light of, the parties’ continued editing

                  of quotes and testimony that will be presented at trial.” Dr. Schubert’s

                  eleventh-hour gamesmanship will multiply and complicate evidentiary

                  issues at trial.

               b. Dr. Schubert’s Position: While Lumileds’ above statement is

                  inappropriate for inclusion in this pretrial order, Dr. Schubert responds as

                  follows: Dr. Schubert diligently attempted to reach agreement of stipulated

                  facts but after significant delay in the process, Lumileds repeatedly edited

                  and struck Dr. Schubert’s facts proposed to provide balance to Lumileds’

                  proposals. Many of Lumileds’ “facts” and edits were selective quotes from

                  documents that may or may not be objected to at trial. Specifically,

                  Lumileds provided proposed uncontested facts on April 2, 2021, including

                  facts selectively quoting portions of documents and deposition testimony.

                  On April 19, 2021, Dr. Schubert provided edits to those proposed facts to



                                            4
741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 8 of 30 PageID #: 17297




                         provide context and additional proposed facts to balance and respond to

                         Lumileds’ proposed quotations. Lumileds declined to provide responsive

                         documents until April 27, 2021. With less than 2 business days remaining

                         before the deadline to file this pretrial order, Lumileds provided responsive

                         edits to the proposed uncontested facts, removing over 10 of Dr. Schubert’s

                         proposed responsive facts and adding additional selective quotations from

                         documents and testimony. With only 1 business day and the weekend to

                         respond to Lumileds’ delayed striking of responsive facts, Dr. Schubert

                         attempted to streamline the facts to exclude the quotations that were

                         continually being edited by the parties. It is respectfully submitted that a 1-

                         2 day bench trial regarding a single issue should not be adversely impacted

                         with the reduced agreed-to facts.

               B. Contested Facts

         18.      Lumileds’ statement of the issues of fact that remain to be litigated is attached as

 Exhibit 2.

         19.      Dr. Schubert’s statement of the issues of fact that remain to be litigated is attached

 as Exhibit 3.

         20.      If this Court determines that any issue identified in the statements of issues of fact

 is more properly considered an issue of law, it should be so considered.

IV.      ISSUES OF LAW THAT REMAIN TO BE LITIGATED

         21.      Lumileds’ statement of the issues of law that remain to be litigated is attached as

 Exhibit 4.




                                                    5
741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 9 of 30 PageID #: 17298




         22.      Dr. Schubert’s statement of the issues of law that remain to be litigated is attached

 as Exhibit 5.

         23.      If this Court determines that any issue identified in the statements of issues of law

 is more properly considered an issue of fact, it should be so considered.

 V.      WITNESSES

         24.      Lumileds’ initial list of witnesses that it intends to call at trial, either live (i.e., in-

 person or by remote video) or by deposition testimony, is set forth in Exhibit 6.

         25.      Dr. Schubert’s initial list of witnesses that he intends to call at trial, either live (i.e.,

 in-person or by remote video) or by deposition testimony, is set forth in Exhibit 7.

         26.      Dr. Schubert’s Position: Dr. Schubert objects to the calling of any witnesses that

 have not been deposed. To the extent any witnesses are to be called live at trial that have not been

 deposed, Dr. Schubert requests the opportunity to depose any such witness prior to trial.

         27.      Lumileds’ Position: Lumileds proposes that the Federal Rules apply, which have

 no such deposition requirement, especially for impeachment purposes.

               A. List of Witnesses the Parties Expect to Call Live or by Deposition

         28.      For any witness whose testimony one or both parties intend to present at trial live

 or by deposition, the party calling the witness shall serve on opposing counsel a list of witnesses

 that they intend to call, the order in which they intend to call those witnesses, and whether those

 witnesses will be called live or by deposition, by 7:00 PM ET five (5) business days before the

 witnesses are to be called at trial. The parties shall provide any objections to such witnesses by

 7:00 PM ET four (4) business days before the witnesses are to be called at trial. The parties shall

 meet and confer to resolve any objections at 3:00 PM ET three (3) business days before the




                                                       6
741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 10 of 30 PageID #: 17299




  witnesses are to be called at trial. A party shall promptly provide notice if it will not call live a

  witness who is so identified on the list of trial witnesses.

                B. Testimony by Deposition

          29.      Use of deposition testimony shall be governed by Fed. R. Civ. P. 32 and the Federal

  Rules of Evidence.

          30.      The deposition testimony that Lumileds may offer into evidence is identified in

  Exhibit 8.

          31.      The deposition testimony that Dr. Schubert may offer into evidence is identified in

  Exhibit 9.

          32.      Pursuant to the Court’s Preferences and Procedures, this pretrial order contains the

  maximum universe of deposition designations, counter-designations, and objections to admission

  of deposition testimony; none of the foregoing shall be supplemented without approval of all

  parties or leave of the Court, on good cause shown.

          33.      Any party may use testimony that is designated by another party (whether as a

  designation or counter-designation), to the same effect as if it had designated the testimony as its

  own, even if not separately listed on its own deposition designation list, subject to all objections.

          34.      With respect to those witnesses whom the parties have identified in Exhibits 6 and

  7 who will be called to testify live at trial, no deposition designations or counter-designations are

  permitted or required, except to the extent a witness testified at deposition as a Rule 30(b)(6)

  corporate designee or for impeachment purposes. Should a fact witness identified in Exhibits 6

  and 7 as testifying live at trial become unavailable under Fed. R. Evid. 804, the parties may

  designate specific pages and lines of transcript that they intend to read or play in lieu of the




                                                    7
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 11 of 30 PageID #: 17300




  witness’s appearance upon reasonable notice, and after establishing the unavailability of the

  witness to the Court’s satisfaction, to the extent another party challenges such claim.

          35.   A party may rely on any of the opposing party’s deposition designations as counter-

  designations. For convenience and sake of brevity, the parties have listed counter-designations in

  response to specific affirmative designations by the opposing party in Exhibits 8 and 9. To the

  extent an opposing party withdraws any affirmatively designated testimony or seeks to limit the

  manner of presentation of testimony through the designation process, a party may present its

  counter-designation testimony in response to other specified affirmative testimony by the

  opposing party, or re-designate its counter-designated testimony affirmatively. Similarly, a party

  may designate testimony identified as affirmative testimony in this order as a counter-designation.

          36.   In accordance with the Court’s Preferences and Procedures, counsel for the parties

  shall confer prior to trial to determine what testimony will be offered by deposition.

          37.   For any witness whose testimony one or both parties intend to present at trial by

  deposition, the party providing the designated testimony shall serve on opposing counsel a list of

  deposition designations (transcript pages and line numbers of the deposition testimony) that they

  intend to introduce (i.e., the subset of deposition designations already disclosed in Exhibits 8 and

  9, and any timely supplements thereto), by electronic mail by 7:00 PM ET five (5) business days

  before the testimony will be presented. The opposing party will identify any objections to the

  designated deposition testimony and any specific pages and lines from that deposition (i.e., a

  subset of deposition designations already disclosed in Exhibits 8 and 9) to counter-designate by

  7:00 PM ET four (4) business days before the testimony will be presented. By 9:00 AM ET three

  (3) business days before the testimony will be presented, the introducing party will identify any

  objections to the other party’s counter-designated testimony. The parties shall meet and confer to



                                                  8
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 12 of 30 PageID #: 17301




  resolve any objections to the designated testimony at 3:00 PM ET that same day (three business

  days prior to the testimony being presented).

          38.   Pursuant to the Court’s Preferences and Procedures, if there are objections that

  remain to be resolved, the party calling the witness by deposition shall, no later than 12:00 PM

  ET two calendar days before the witness is to be called at trial, submit, on behalf of all parties: (i)

  a copy of the entire deposition testimony of the witness at issue, clearly highlighting the

  designations, counter-designations, and pending objections; and (ii) a cover letter clearly

  identifying the pending objections as well as a brief indication (i.e., no more than one sentence

  per objection) of the basis for the objection and the offering party’s response to it. Failure to

  comply with these procedures, absent an agreement by the parties and approval by the Court, will

  result in waiver of the use of the deposition testimony or waiver of objection to the use of the

  deposition testimony.

          39.   If during the deposition designation process, either party cancels the use of a

  deposition designation that it previously made, the other party may adopt that designation or a

  portion of that designation for its own purposes. Notwithstanding its cancellation, the cancelling

  party waives all objections to the admissibility of the adopting party’s use of the deposition

  testimony, except to the extent that the deposition testimony is the subject of a currently pending

  motion in limine.

          40.   With respect to all witness deposition testimony entered into the evidentiary record,

  affirmative designations will be counted against the trial time of the party offering the witness,

  and counter-designations will be counted against the trial time of the party offering the counter-

  designations. To the extent that deposition designations or counter-designations are admitted into

  evidence, they must either be played by video or read in open court. If a party opts to introduce



                                                    9
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 13 of 30 PageID #: 17302




  deposition testimony as evidence during their case-in-chief presentation, any counter-designation

  of that same witness’s testimony must be submitted in the same medium.

                   a. Lumileds’ Position: For each witness where testimony is entered by

                       deposition, all affirmative designations for that witness will be played by

                       video or read for the witness before any counter-designations are played or

                       read. After all the affirmative designations for that witness are played or

                       read, all counter-designations will be played by video or read for that

                       witness before moving on to the next witness. A party may play or read

                       deposition testimony in the sequence it chooses in order to prove its case,

                       as the sequence of deposition testimony does not necessarily track the

                       chronological sequence of underlying facts, and would not otherwise result

                       in a clear presentation at trial.

                   b. Dr. Schubert’s Position: For each witness where testimony is entered by

                       deposition, testimony designated by both parties (affirmative and counter-

                       designations) will be played or read consecutively in the sequence in which

                       the testimony was originally given at deposition. It is inappropriate for a

                       party to piece together out-of-context deposition testimony, without

                       associated and clarifying counter-designations, out of sequence from the

                       order in which the testimony was originally given as this would alter the

                       true meaning of the testimony. In addition to losing the sequential relevance

                       and clarification of the counter-designations, presentation in Lumileds’

                       proposed manner will be misleading. For example, this approach may

                       distort the record, as recollections refreshed by review of exhibits reviewed



                                                  10
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 14 of 30 PageID #: 17303




                         late in the deposition, could be presented at trial before related testimony

                         that actually occurred very early in the deposition.

          41.    To the extent deposition designations are read or played in open court, each party

  will be charged the time taken to read its designations, as measured by the proportion of the

  number of lines of testimony for its designations to the total number of lines of testimony read.

  To the extent that video is played, time will be charged according to the actual play time of the

  video clips. The party offering the deposition testimony designations shall provide to the opposing

  party and to the Court a “clip report” showing videotape run-times for both the deposition

  designations and counter-designations at the start of each of day of trial that are expected to be

  played that day.

          42.    In accordance with the Court’s Preferences and Procedures, all irrelevant and

  redundant material, including colloquy between counsel and objections, will be eliminated when

  the deposition is read or viewed at trial.

          43.    If an exhibit is referenced in a deposition designation or counter-designation, the

  exhibit is admitted into evidence if it is included on the offering party’s trial exhibit list and is not

  otherwise objected to, or is included on the joint trial exhibit list.

          44.    Pursuant to the Court’s Preferences and Procedures, when the witness is called to

  testify by deposition at trial, the party calling the witness shall provide the Court with two copies

  of the transcript of the designations and counter-designations that will be read or played. An

  additional copy shall be provided to the court reporter. The parties will be charged for all time

  that elapses from the time the witness is called until the next witness is called, according to the

  proportions to be provided by the parties.




                                                    11
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 15 of 30 PageID #: 17304




          45.      The above procedures regarding deposition designations do not apply to portions

  of deposition transcripts and/or video used for impeachment or examination (direct or cross) of

  an expert witness. Any deposition testimony may be used at trial for the foregoing purposes,

  regardless of whether a party specifically identified that testimony on its list of deposition

  designations, if the testimony is otherwise competent for such purpose.

                C. Objections to Expert Testimony

          46.      Pursuant to the Court’s Preferences and Procedures, the parties request that the

  Court rule at trial on objections to expert testimony, including as outside the scope of prior expert

  disclosures, taking time from the parties’ trial presentations to argue and decide such objections.

          47.      Dr. Schubert previously filed a Motion to Exclude Testimony of Mr. Kunin, which

  the Court granted-in-part and denied-in-part. (D.I. 261; Minute Entry for Proceedings dated

  March 15, 2021). The Court’s Order stated:

          All right. So that leaves us with the issue of Mr. Kunin. And I have read the report
          and most of his expert report seems like a lawyer’s argument dressed up as expert
          testimony, so I’m going to grant the motion, the Daubert motion in part because I
          think it’s inappropriate for a lawyer to make arguments from the witness stand as
          if it were testimony. And if I’m deciding the issue, I’m not interested in having a
          lawyer testify about what the law is. But if you want to use your limited time at trial
          to have someone tell me about patent practice regarding the fees and statement, you
          can do that, but he is not going to be allowed to opine that there is a breach of duty
          of candor or what was in anyone’s mind or what they did was intentional. So that
          motion is going to be granted in part and denied in part for the reasons that I just
          stated.

 (Transcript of Minute Entry for Proceedings dated March 15, 2021).




                                                    12
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 16 of 30 PageID #: 17305




 VI.      EXHIBITS

                A. Trial Exhibits

          48.      The parties herewith submit three lists of premarked exhibits which are intended to

  be offered at trial, along with citations to the Federal Rules of Evidence to note any objections

  thereto lodged by any other party, as described below.

          49.      The parties’ joint list of trial exhibits is attached as Exhibit 10, identified with JTX

  prefixes. Dr. Schubert, as Plaintiff and Counterclaim Defendant, shall identify his exhibits with

  PTX prefixes. Dr. Schubert’s trial exhibit list, and Lumileds’ objections thereto, is attached as

  Exhibit 12. Lumileds, as Counterclaimant and Defendant, shall identify its exhibits with DTX

  prefixes. Lumileds’ list of trial exhibits, and Dr. Schubert’s objections thereto, is attached as

  Exhibit 11.

          50.      Subject to the provisions of this Section VI.A., and the pending motions in limine,

  and pursuant to the Court’s Preferences and Procedures, this pretrial order contains the maximum

  universe of exhibits to be used by a party at trial (other than solely for impeachment or cross-

  examination) as well as all objections to the admission of such exhibits, neither of which shall be

  supplemented without approval of all parties or leave of the Court, on good cause shown.

          51.      Pursuant to the Court’s Preferences and Procedures, exhibits not listed will not be

  admitted unless good cause is shown. Further, pursuant to the Court’s Preferences and Procedures,

  no exhibit will be admitted unless offered into evidence through a witness, who must at least be

  shown the exhibit.

                      a. Lumileds’ Position: Due to Boston University, and its current and former

                          employees and counsel not appearing for trial, trial lasting only two days,

                          and Dr. Schubert’s eleventh-hour deletion of previously uncontested facts,



                                                     13
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 17 of 30 PageID #: 17306




                        Lumileds submits that there may be other instances in which exhibits should

                        be admitted. For example, if the parties stipulate, or if a document was

                        produced to Lumileds after the relevant witness was deposed and the

                        witness is now unavailable.

                    b. Dr. Schubert’s Position: Since this is a bench trial, Dr. Schubert proposes

                        that the parties present any such issues to the Court in accordance with the

                        parties’ exchange schedule and the Court’s procedures for a determination

                        as to particular exhibits in the context of their use at trial.

          52.    Once the pre-trial order is filed with the Court, modification of trial exhibits will be

  permitted until 6:00 PM ET on May 11, 2021, to the extent necessary to comply with any rulings

  made by the Court at the pre-trial conference. After that time, modification of trial exhibit lists

  will not be permitted except upon order of the Court for good cause shown, or upon agreement of

  the Parties.

          53.    Any party may use an exhibit that is listed on the other party’s exhibit list, to the

  same effect as though it were listed on its own exhibit list, subject to all evidentiary objections

  that shall be disclosed pursuant to the procedures outlined below. Any exhibit, once admitted,

  may be used equally by each party, subject to any limitations as to its admission.

          54.    Exhibits to be used solely for impeachment or cross-examination need not be

  included on the lists of trial exhibits or disclosed in advance of being used at trial.

          55.    A party will provide a list of trial exhibits to be used in connection with deposition

  designation testimony by 7:00 PM ET five (5) business days before their intended use, and

  objections will be provided no later than 7:00 PM ET four (4) business days before their intended

  use. The parties will meet-and-confer at 3:00 PM ET three (3) business days before their intended



                                                   14
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 18 of 30 PageID #: 17307




  use. Failure to comply with these procedures, absent an agreement by the parties and approval by

  the Court, will result in waiver of the use of an exhibit or waiver of objection to the exhibit.

                    a. Lumileds’ Position: If good faith efforts to resolve the objections fail, the

                        party seeking to present the exhibit shall, no later than two (2) business days

                        before the start of the trial, submit, on behalf of both parties: (i) A copy of

                        the exhibit at issue, clearly highlighting the objections, together with any

                        associated deposition designations to the extent necessary; and (ii) a cover

                        letter clearly identifying the pending objections as well as a brief indication

                        (i.e., no more than one sentence per objection) of the basis for the objection

                        and the offering party’s response to it.

                    b. Dr. Schubert’s Position: If good faith efforts to resolve the objections fail,

                        the party objecting to the exhibits shall bring its objections to the Court’s

                        attention at the beginning of the day on which the witness with whom the

                        exhibit is to be used will be called to testify. Failure to comply with these

                        procedures, absent an agreement by the parties and approval by the Court,

                        will result in waiver of the use of an exhibit or waiver of objection to the

                        exhibit.

          56.   A party will provide a list of trial exhibits to be used in connection with live

  testimony (direct examination exhibits only, not cross-examination exhibits) by 7:00 PM ET two

  (2) calendar days before their intended use, and objections will be provided no later than 7:00 PM

  ET the next day. The parties will meet-and-confer at 8:00 PM ET that same night. If good faith

  efforts to resolve the objections fail, the party objecting to the exhibits shall bring its objections

  to the Court’s attention at the beginning of the day on which the witness with whom the exhibit



                                                   15
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 19 of 30 PageID #: 17308




  is to be used will be called to testify. Failure to comply with these procedures, absent an agreement

  by the parties and approval by the Court, will result in waiver of the use of an exhibit or waiver

  of objection to the exhibit.

          57.   Exhibits not objected to that are used with a witness at trial will be received into

  evidence by the operation of the Final Pretrial Order without the need for additional foundation

  testimony. Nothing herein shall be construed as a stipulation or admission that the document is

  entitled to any weight in deciding the merits of this case. The parties agree that any description of

  a document on an exhibit list is provided for convenience only and shall not be used as an

  admission or otherwise as evidence regarding the listed document or any other listed document.

          58.   The listing of a document on a party’s exhibit list is not an admission that such

  document is relevant or admissible when offered by the opposing side. Each party reserves the

  right to object to the relevance of any evidence offered by the other party, at the time such

  evidence is offered, in view of the specific context in which such evidence is offered.

          59.   Complete legible copies of documents may be offered and received in evidence to

  the same extent as an original unless a genuine question is raised as to the authenticity of the

  original, or in the circumstances it would be unfair to admit the copy in lieu of the original. Legible

  copies of United States patents and the contents of the Patent and Trademark Office file histories

  may be offered and received in evidence in lieu of certified copies thereof, subject to all other

  objections that might be made to the admissibility of certified copies.

          60.   The exhibit lists indicate whether each trial exhibit has previously been marked as

  a deposition exhibit. To remove duplicates and improve legibility of the exhibits used at trial, the

  parties agree that the trial exhibit shall be treated as identical to the indicated deposition exhibit

  regardless of whether it bears a deposition exhibit sticker.



                                                   16
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 20 of 30 PageID #: 17309




          61.      Pursuant to the Court’s Preferences and Procedures, on the first day of trial,

  Lumileds shall provide by email to the Courtroom Deputy a completed AO Form 187 exhibit list

  for the parties’ joint exhibits and Lumileds’ exhibits. Schubert shall provide by email to the

  Courtroom Deputy a completed AO Form 187 exhibit list for his exhibits. All exhibits will be

  pre-marked and include the prefix PTX, DTX or JTX, the exhibit number (all PTX, DTX, and

  JTX should start at exhibit 1), as well as the Civil Action Number, as set forth in Exhibits 10, 11

  and 12.

                B. Demonstrative Exhibits

          62.      The parties agree that the demonstrative exhibits that the parties intend to use at

  trial do not need to be included on their respective exhibit lists that are part of this Final Pretrial

  Order. Dr. Schubert’s demonstrative exhibits will be identified with PDX numbers, starting with

  PDX 1. Lumileds’ demonstrative exhibits will be identified with DDX numbers, starting at

  DDX 1.

          63.      Pursuant to the Court’s Preferences and Procedures, demonstrative exhibits will be

  admitted only by agreement of the parties. The parties will exchange demonstratives to be used

  in opening statements by 5:00 PM ET the day before opening statements, and any objections will

  be provided by 7:00 PM ET that same day. If there are objections that remain to be resolved, the

  parties will meet and confer by 8:00 PM the night before opening statements, and will present

  any unresolved objections to the Court before commencement of any opening statements the

  following day. Reasonable non-substantive edits or corrections of typographical and similar

  errors to demonstrative exhibits may be made to such exhibits after the initial disclosure but prior

  to such use. Demonstratives to be used in opening statements will not be used by the opposing

  party prior to being used by the disclosing party.



                                                   17
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 21 of 30 PageID #: 17310




          64.   A party will provide demonstrative exhibits to be used in connection with direct

  examination by 7:00 PM ET two (2) days before their intended use, and objections will be

  provided no later than 7:00 PM ET the night before their intended use. The parties will meet-and-

  confer at 8:00 PM ET that same night. Pursuant to the Court’s Preferences and Procedures, if

  good faith efforts to resolve the objections fail, the party objecting to the demonstrative shall bring

  its objections to the Court’s attention at the beginning of the day on which the witness with whom

  the demonstrative is to be used will be called to testify.

          65.   Reasonable non-substantive edits or corrections of typographical and similar errors

  to demonstrative exhibits may be made to such exhibits after the initial disclosure but prior to

  such use. Demonstrative exhibits to be used in connection with a specific witness will not be

  used prior to that witness being called to testify.

          66.   Failure to comply with these procedures, absent an agreement by the parties and

  approval by the Court, will result in waiver of the use of an exhibit or waiver of objection to the

  exhibit.

          67.   The party seeking to use a demonstrative exhibit in connection with direct

  examination will provide a color representation of the exhibit to the other side in PDF. However,

  for video or animations, the party seeking to use the demonstrative will provide it to the other side

  in an appropriate electronic format to view the video or animation. For irregularly sized physical

  exhibits, the party seeking to use the demonstrative will provide a color representation as a PDF

  of 8.5 x 11 copies of the exhibits.

          68.   These provisions regarding demonstrative exhibits do not apply to demonstratives

  created during testimony or demonstratives to be used for cross-examination, neither of which

  need to be provided to the other side in advance of their use. In addition, blow-ups or highlights



                                                   18
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 22 of 30 PageID #: 17311




  of exhibits or parts of exhibits or testimony are not required to be provided to the other side in

  advance of their use.

VII.       BRIEF STATEMENT OF INTENDED PROOFS

           69.   Lumileds’ brief statement of intended proofs is set forth in Exhibit 13.

           70.   Dr. Schubert’s brief statement of intended proofs is set forth in Exhibit 14.

VIII.      BIFURCATED TRIAL

           71.   The only issue for the pending trial is Lumileds’ claim for patent unenforceability

  based on inequitable conduct. During this trial, for purposes of efficiency, Lumileds will also ask

  the Court to rule on Lumileds’ eighth affirmative defense of unclean hands which is based on the

  many of the same facts that Lumileds will present at trial for inequitable conduct.

           72.   This issue is to be bifurcated from the jury trial on patent infringement and validity

  currently scheduled to begin July 26, 2021.

 IX.       MOTIONS IN LIMINE

           73.   Pursuant to D.I. 70, the parties submit herewith all in limine requests and responses

  thereto. Each side is limited to three (3) in limine requests, unless otherwise permitted by the

  Court.

           74.   Between the parties, there is one motion(s) in limine currently pending. That motion

  is Lumileds’ Motion In Limine No. 1 To Preclude Schubert’s Reliance On Purported, Secret

  Advice of Counsel.

           75.   Lumileds’ motion in limine, submitted herewith, Dr. Schubert’s response thereto,

  and Lumileds’ further reply, are set forth in Exhibits 15-17, respectively.

  X.       NUMBER OF JURORS

           76.   This is a non-jury trial.



                                                  19
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 23 of 30 PageID #: 17312




 XI.      NON-JURY TRIAL

          77.   Pursuant to the Court’s Preferences and Procedures, the parties respectfully request

  a detailed opinion from the Court post-trial.

                    a. Lumileds’ Position: Lumileds proposes the following post-trial briefing

                        schedule: Each party will simultaneously submit their 30-page opening

                        post-trial brief on or before June 14, 2021 and will simultaneously submit

                        their 30-page answering post-trial brief on or before July 14, 2021.

                        Lumileds further states that it is more efficient to complete post-trial

                        briefing immediately after this bench trial, rather than wait until the

                        completion of a jury trial on the remaining claims.       First, resolving the

                        inequitable conduct (and unenforceability issue) may moot the need for a

                        jury trial as to infringement and validity. Second, because jury trials have

                        been suspended for almost a year in the District of Delaware, the Court

                        likely has a backlog of trials to attend to first in which bifurcation or

                        alternative resolution is not possible. Given this backlog, delaying post-

                        trial briefing until the jury trial would impracticably extend it for an

                        indefinite period of time. Along with their opening post-trial briefs, each

                        party shall provide a proposed Findings of Facts and a proposed

                        Conclusions of Law, separately stated in numbered paragraphs, constituting

                        a detailed listing of the relevant material facts and a detailed listing of the

                        relevant points of law the party believes it has proven, in a simple narrative

                        form, along with citations to the record. The proposed Findings of Fact and

                        Conclusions of Law shall be limited to a combined maximum of 30 pages.



                                                  20
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 24 of 30 PageID #: 17313




               b. Dr. Schubert’s Position: Under the current schedule, a pretrial conference

                  for the second trial in this case is scheduled for July 19, 2021 with a pretrial

                  order to be filed by July 12, 2021. A five (5)-day jury trial is scheduled to

                  begin on July 26, 2021. Lumileds’ proposed post-trial briefing schedule for

                  this May trial overlaps with the pretrial exchange schedule for the July trial,

                  concluding after the July pretrial order is to be filed, and omitting reply

                  briefing. Provided the July trial remains as scheduled, Dr. Schubert

                  proposes that post-trial briefing for the May trial be submitted along the

                  same briefing schedule as the post-trial briefing for the July trial (i.e., after

                  the July trial). Dr. Schubert does not propose delaying post-trial briefing for

                  the May trial indefinitely. To the extent the July trial is rescheduled to occur

                  after August 31, 2021, Dr. Schubert proposes that the parties submit a

                  proposed post-trial briefing schedule for the Court’s approval within five

                  (5) business days of the parties being notified of such a change.

                      i. Separate from the timing, Dr. Schubert proposes post-trial briefing

                          page limits of 20 pages for Lumileds’ opening brief relating to the

                          May trial, 30 pages for Dr. Schubert’s answering brief relating to the

                          May trial, and 10 pages for Lumileds’ reply brief relating to the May

                          trial.

                      ii. Along with each party’s initial brief, each party shall provide

                          proposed Findings of Fact, separately stated in numbered

                          paragraphs, constituting a detailed listing of the relevant material

                          facts the party believes it has proven, in a simple narrative form,



                                             21
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 25 of 30 PageID #: 17314




                                 along with citations to the record. The proposed Findings of Fact

                                 shall be limited to 10 pages for each party.

          78.     Further pursuant to the Court’s Preferences and Procedures, the parties agree that

  only admitted trial exhibits may be relied upon in post-trial briefing, no appendices shall be

  submitted with post-trial briefs, trial exhibit numbers shall be referred to by exhibit number

  (PTX-, DTX-, or JTX-), and any admitted trial exhibit that is not specifically addressed in the

  post-trial submissions shall be deemed stricken from the record.

          79.     Further, pursuant to the Court’s Preferences and Procedures, the parties will provide

  the Court with hyperlinked versions of the parties’ post-trial papers within a week of the filing of

  the last post-trial brief.

XII.      LENGTH OF TRIAL

          80.     As set forth in the Court’s March 22 Order, the trial will be two days and will be

  timed. Time that a party is presenting opening statements, examining or cross-examining

  witnesses, presenting evidence by reading or playing a deposition transcript, or otherwise

  presenting argument on behalf of a party will be counted as the time of that party. Counsel must

  complete their case, including opening statements, examination of witnesses, and closing

  arguments, in the allotted time. If evidentiary disputes must be resolved by the Court, the time the

  parties take to present the dispute will be charged against them. If the Court determines that the

  dispute was frivolous or brought in bad faith, the Court may charge the losing party with all the

  time dedicated to resolving the issue.

          81.     The Courtroom Deputy will keep a running total of trial time used by counsel. If

  any party uses all of its allotted trial time, the Court will terminate that party’s trial presentation.




                                                    22
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 26 of 30 PageID #: 17315




          82.   Considering the Court’s procedures for counting time, and considering the nature

  and extent of the parties’ disputes, the parties request the following for trial presentation:

                    a. Lumileds’ Position: 14 hours for trial presentation with Lumileds having

                        ten hours for its case, and Dr. Schubert having four hours. Lumileds

                        intends to call seven (7) witnesses for its case-in-chief (up to six (6) by

                        deposition testimony). Dr. Schubert has only identified one (1) witness he

                        will call (Dr. Schubert by live testimony) while identifying seven (7)

                        witnesses it “may” call by deposition testimony. Given Lumileds’ burden,

                        it is unfair to equally divide the time for trial presentation when Lumileds

                        may proffer seven witnesses to Dr. Schubert’s one witness.

                    b. Dr. Schubert’s Position: Up to 14 hours for trial presentation with the time

                        equally split between Dr. Schubert and Lumileds. Dr. Schubert intends to

                        provide at least counter-designation testimony, and may provide affirmative

                        designation testimony, to the extent needed for each witness, which will all

                        count against Dr. Schubert’s time for trial presentation. Dr. Schubert’s time

                        will also include time spent cross-examining the “at least seven” witnesses

                        that may be called by Lumileds.

XIII.     AMENDMENT OF THE PLEADINGS

          83.   The parties do not offer any amendments to the pleadings at this time.

XIV.      SETTLEMENT

          84.   The parties hereby certify that they have engaged in a good faith effort to explore

  the resolution of the controversy by settlement.

 XV.      MISCELLANEOUS ISSUES



                                                   23
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 27 of 30 PageID #: 17316




          85.   Use of Facts in Any Additional Trial

                    a. Lumileds’ Position: Lumileds reserves the right to use facts, evidence and

                        conclusions raised in this bench trial for any defense in a future trial, and in

                        support of a motion to declare this an exceptional case and grant attorneys’

                        fees pursuant to 35 U.S.C. § 285.

                    b. Dr. Schubert’s Position: The May bench trial resolves Lumileds’ claim

                        that the ’475 Patent is unenforceable for the alleged acts of inequitable

                        conduct and unclean hands by Dr. Schubert and BU. Evidence regarding

                        Lumileds’ allegations should not be mentioned or presented before the jury

                        at the July trial regarding infringement and validity. The issues have been

                        bifurcated and have no overlap. Lumileds’ affirmative defense of unclean

                        hands is based on its allegations of inequitable conduct (see D.I. 128 at ¶¶

                        28-47). This trial does not address the issue of whether this is an exceptional

                        case.

          86.   Trial Testimony: Because BU, its employees identified above, and Mr. Connors

  are beyond the range of the Court’s subpoena power and have elected not to appear at trial, the

  only live witnesses will be Dr. Schubert (for both Lumileds and then Dr. Schubert) and Mr. Kunin

  (for Lumileds). All other witness testimony will be through deposition testimony to be played for

  the Court according to the parties’ designations.

          87.   Order of Proof: The Parties agree on the following order of proof at trial:

                    a. Opening arguments in the following order: Lumileds then Dr. Schubert.

                    b. Lumileds’ case-in-chief, including deposition designations and live

                        testimony.



                                                  24
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 28 of 30 PageID #: 17317




                   c. Dr. Schubert’s response, including deposition designations and live

                      testimony from Dr. Schubert.

                   d. Closing arguments: Dr. Schubert then Lumileds.



 Dated: May 3, 2021                                Respectfully submitted,

 FARNAN LLP                                        COOCH AND TAYLOR

 /s/ Brian E. Farnan                            /s/ Blake A. Bennett
 Brian E. Farnan (Bar No. 4080)                 C. Scott Reese, Esq. (Bar No. 2036)
 Michael J. Farnan (Bar No. 5165)               Blake A. Bennett, Esq. (Bar No. 5133)
 919 North Market Street, 12th Floor            1000 West Street, 10th Floor
 Wilmington, DE 19801                           P.O. Box 1680
 (302) 777-0300                                 Wilmington, DE 19899-1680
 bfarnan@farnanlaw.com                          Tel: (302) 984-3800
 mfarnan@farnanlaw.com                          sreese@coochtaylor.com
                                                bbennett@coochtaylor.com
 TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                MAYER BROWN LLP
 James M. Bollinger (admitted pro hac vice)
 Magnus Essunger (admitted pro hac vice)        Edward D. Johnson (admitted pro hac vice)
 Katherine Harihar (admitted pro hac vice)      Donald M. Falk (admitted pro hac vice)
 Gerald E. Porter (admitted pro hac vice)       Michael A. Molano (admitted pro hac vice)
 875 Third Avenue                               Cliff A. Maier (admitted pro hac vice)
 New York, NY 10022                             Graham (Gray) M. Buccigross (admitted pro
 (212) 704-6000                                 hac vice)
 (212) 704-5929 (Fax)                           Two Palo Alto Square, Ste. 300
                                                3000 El Camino Real
 Robert A. Angle (admitted pro hac vice)        Palo Alto, CA 94306
 1001 Haxall Point                              Tel: 650-331-2000
 Richmond, VA 23219
 (804) 697-1200                                 Gregory J. Apgar (admitted pro hac vice)
 (804) 697-1339 (Fax)                           1221 Avenue of the Americas
                                                New York, NY 10020
                                                Tel: 212-506-2500
 Attorneys for Plaintiff and Counterclaim
 Defendant E. Fred Schubert                     Priya A. Desai (admitted pro hac vice)
                                                71 S. Wacker Drive
                                                Chicago, IL 60611
                                                Tel: 312-782-0600




                                              25
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 29 of 30 PageID #: 17318




                                        Attorneys for Defendant and Counterclaimant
                                        Lumileds LLC




                                      26
 741438051.1
Case 1:12-cv-00924-MN Document 323 Filed 05/10/21 Page 30 of 30 PageID #: 17319




          IT IS HEREBY ORDERED that this Final Pretrial Order shall control the subsequent

 course of the action, unless modified by the Court to prevent manifest injustice.


 DATED: _________________                             _______________________________
                                                      The Honorable Maryellen Noreika




                                                 27
 741438051.1
